Citation Nr: 1131460	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-00 693	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sciatica of both lower extremities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Board remanded the current issue for further evidentiary development.  The case has now been returned to the Board for further appellate action.

In its June 2010 decision, the Board also denied entitlement to service connection for a bilateral hip condition, a bilateral knee condition, and a bilateral ankle condition.  Because a final Board decision was rendered with regard to these three issues, they are no longer a part of the current appeal.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1984 to September 1984.

2.  In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


